Citation Nr: 0326567	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-33 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck fracture.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cheekbone fracture.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a laparotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that denied the above 
claims.

In February 2003, the veteran appeared at the Board in 
Washington, DC, and testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The decision below addresses the issues of whether new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for residuals of a neck 
fracture, residuals of a cheekbone fracture, and a right leg 
disorder.  The issue for an increased rating for residuals of 
a laparotomy, as well as the service connection claims on the 
merits, will be the subject of the REMAND herein.




FINDINGS OF FACT

1.  In April 1998, the RO denied entitlement to service 
connection for residuals of a neck fracture, residuals of a 
cheekbone fracture, and a right leg disorder. 

2.  Evidence submitted since the April 1998 RO decision 
denying entitlement to service connection for residuals of a 
neck fracture, residuals of a cheekbone fracture, and a right 
leg disorder is so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The April 1998 RO decision denying service connection for 
residuals of a neck fracture, residuals of a cheekbone 
fracture, and a right leg disorder is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.302, 20.1103 (2002).

2.  The evidence received since the RO's April 1998 denial of 
service connection for residuals of a neck fracture, 
residuals of a cheekbone fracture, and a right leg disorder 
is new and material; thus, the requirements to reopen the 
claims have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As the Board has concluded that the requirements to reopen 
the cheekbone fracture, neck fracture, and right leg disorder 
claims have been met, further VA assistance in this regard is 
unnecessary.  VA's assistance with the underlying service 
connection issues is ongoing and discussed in the REMAND.

II. New and Material Evidence

In April 1998, the RO denied service connection for residuals 
of a neck fracture,  residuals of a cheekbone fracture, and a 
right leg disorder and that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

At the time of the RO's April 1998 decision, the record did 
not include evidence of a nexus between an in-service injury 
or disease and current residuals of a neck and cheekbone 
fracture.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Nor was there any evidence indicating that a pre-service 
right leg disorder was aggravated during service.

The evidence received subsequent to April 1998 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence associated with the claims file subsequent to 
the RO's April 1998 decision includes competent medical 
opinions dated in January and February 2003 from Burt A. 
Frank, D.O., linking the veteran's fractures of the neck and 
cheekbone to service.  Dr. Frank also indicted that the 
veteran's in-service automobile accident "caused insult" to 
a pre-existing right lower extremity disorder.  Such 
evidence, presumed credible, bears directly or substantially 
upon the specific matters under consideration and provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's disorders.  Consequently, the record 
contains new and material evidence to reopen the claims.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a neck 
fracture is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a 
cheekbone fracture is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg disorder is 
reopened.


REMAND
   
Unfortunately, remand is required for compliance with the 
duty to notify and assist.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

2.  Contact the National Personnel Records 
Center, or any other applicable source, and 
ask for copies of the veteran's complete 
service medical records.  If these records 
are not available, a negative reply is 
requested.

3.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated or evaluated him for his right leg 
disorder both prior to and subsequent to his 
active service; any recent treatment for his 
service-connected residuals of a laparotomy; 
and any treatment for a neck injury following 
an automobile accident in 1997.  Obtain 
records from each health care provider the 
veteran identifies.

4.  In addition to any record identified 
above, make arrangement to obtain the 
veteran's treatment records from the VA 
Medical Centers in Tucson, Arizona; East 
Orange, New Jersey; Los Angeles, California; 
Phoenix, Arizona; Miami, Florida; Dallas, 
Texas; and "North Carolina."

5.  After obtaining as many of the above 
records as possible, schedule the veteran for 
VA examinations, as specified below.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiners should review the 
results of any testing prior to completion of 
the reports.

The medical rationale for the opinions 
expressed should be included in the 
examination reports.

Examination for neck fracture residuals

An orthopedic specialist should specifically 
render an opinion as to the date of onset and 
etiology of any current residuals of a neck 
fracture.  The physician should determine 
whether it is as least as likely as not that 
any current neck fracture residuals had their 
onset in service and/or are related to an in-
service disease or injury, including the 
veteran's automobile accident in 1969 (as 
opposed to any post-service automobile 
accident in 1997).

Examination for cheekbone fracture residuals

An orthopedic specialist should specifically 
render an opinion as to the date of onset and 
etiology of any current residuals of a 
cheekbone fracture.  The physician should 
determine whether it is as least as likely as 
not that any current cheekbone fracture 
residuals had their onset in service and/or 
are related to an in-service disease or 
injury, including the findings of a closed, 
complete fracture of the left zygomatic arch 
in 1969.

Examination for right leg disorder 

An orthopedic specialist should specifically 
render an opinion as to the date of onset and 
etiology of any current right leg disorder.  
The physician should determine whether it is 
as least as likely as not that any current 
right leg disorder had its onset in service 
and/or is related to an in-service disease or 
injury.  

If it is determined that a right leg disorder 
had its onset prior to the veteran's active 
service from February 1966 to March 1970, the 
physician should determine whether it is as 
least as likely as not that it worsened (was 
aggravated) during service beyond its natural 
progression.  The Board points out that 
temporary or intermittent flare-ups of a pre-
service condition, without evidence of 
worsening of the underlying condition, are 
not sufficient to be considered aggravation 
in service.  

Examination for laparotomy residuals 

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of a laparotomy, 
including, but not limited to, any scars and 
muscle residuals.  

The examiner should assess the level of 
dysfunction (lack of ability to support and 
compress) found in the muscles of the 
abdominal wall and describe the limitation of 
function in terms of slight, moderate, 
moderately severe, or severe.

The examiner should describe in detail any 
residual scars.  The examiner describe the 
size (width and length) of the scars and 
should note whether there is any tenderness 
or pain on objective demonstration and any 
ulceration and whether or not the scars are 
poorly nourished or impose any limitation of 
function.  

The examiner should also state whether the 
scars are superficial (not associated with 
underlying soft tissue damage), deep 
(associated with underlying soft tissue 
damage), or unstable (frequent loss of 
covering of skin over the scar).  

Any indications that the veteran's complaints 
or other symptomatology are not in accord 
with physical findings on examination should 
be directly addressed and discussed in the 
examination report.

6.  The veteran must be given adequate notice 
of the requested examinations, and he is 
hereby advised that failure to cooperate or 
to report for any scheduled examination 
without good cause could result in an adverse 
decision.  If the veteran fails to report for 
the examinations or fails to cooperate in any 
way, this fact should be documented in the 
claims folder and his claims should be 
adjudicated with consideration of 38 C.F.R. 
§ 3.655.  A copy of all notifications must be 
associated with the claims folder.

7.  Review the claims file and ensure that no 
other notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

8.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decisions with 
respect to the claims remain adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


 
	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

